— Levine, J.
Appeal from a judgment of the County Court of Ulster County (Vogt, J.), rendered November 5, 1984, convicting defendant upon his plea of guilty of the crime of grand larceny in the second degree.
Defendant’s sole contention on appeal is that the sentence he received was harsh and excessive. He requests this court to consider his medical condition, age and family situation, and, as a matter of discretion in the interest of justice, modify his sentence pursuant to CPL 470.15.
Initially we note that we do not have jurisdiction to hear defendant’s appeal as of right (see, CPL 450.10 [1]; People v Hickman, 111 AD2d 959). However, defendant requested and was granted permission to appeal at oral argument.
Regarding the merits of defendant’s claim, we will not interfere with County Court’s discretion to impose sentence in the absence of a showing of an abuse of discretion or extraordinary circumstances (see, People v Harris, 57 AD2d 663). We are not persuaded that defendant’s mental condition, age or family situation require a modification of his sentence. Although defendant suffers from several medical ailments, the record shows that he checked himself out of a hospital prior to his sentencing and did not raise the issue of his medical condition at sentencing. Defendant’s presentence report, which was before County Court at sentencing, took note of defendant’s medical condition, his doctor’s report and his long history of arrests connected with fraudulent activity and recommended a period of incarceration. Defendant’s situation is distinguishable from that presented in People v Notey (72 AD2d 279), where the defendant, a 73-year-old doctor with an unblemished record, suffered from a medical condition which could not be treated in prison and which would cause his death if left untreated. Accordingly, defendant’s conviction and sentence must be affirmed.
Judgment affirmed. Kane, J. P., Casey, Weiss, Mikoll and Levine, JJ., concur.